      Case 4:14-cr-00254-MWB Document 240 Filed 12/02/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     No. 4:14-CR-00254

      v.                                      (Judge Brann)

CHRISTOPHER G. LEE,

            Defendant.

                                 ORDER

                            DECEMBER 2, 2020

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Christopher G. Lee’s emergency motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. 230) is

DENIED.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
